 Case 2:21-cv-10957-DML-DRG ECF No. 1, PageID.1 Filed 04/27/21 Page 1 of 23




                        UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF MICHIGAN

RETAIL SIMPLY LLC, a Michigan Entity, and
MICHELLE TINK, an Individual Michigan
Resident
                                   )
      Plaintiffs,                  )         Civil Action Case No.   21-10957
                                   )
v.                                 )
                                   )
KOEN DEWITTE, MARIE VILCEUS, LLOYD
MSIPA, JURGEN HORCH, ANNETTE
BYNOE SAVOURY, BRIAN HENDERSON,
CRAIG ALLEN, RUTH WEDEMEYER,
KAROLIEN DANIES, RUSSELL
COLEGROVE, MANU KOTHARI, AMANDA
DAVIS, PETER RATHJEN, WAYNE
PATEMAN, KOHLER STEFANIE, JASWANT
THACKER, OLAF WILKES, ANDREW
BESSETTE, ADAM LIGHT, JEROME
BARBIER, JAMIE DENNIS, JEROME BOL,
KRISTIEN DE GEYTER, SIJIN SOMERS,
SUSAN HACK, PAUL DOUGLAS, FANNIE
MOODY, ANANYA KHALSA, KRISHNA
SRINIVASAN, MUSTAFA SENGUPTA, and
MAI YAMAGUCHI
                                   )
      Defendants                   )
                                   )

                   COMPLAINT-ACTION FOR DAMAGES FOR
                    COPYRIGHT INFRINGEMENT, COMMON
                  LAW TRADEMARK INFRINGEMENT, UNFAIR
                      COMPETITOR AND VIOLATION OF
                          MICHIGAN CONSUMER
                            PROTECTION ACT

      Plaintiff, MICHELLE TINK (‘Tink’), and RETAIL SIMPLY LLC (‘Retail Simply’) sues

Defendants KOEN DEWITTE, MARIE VILCEUS, LLOYD MSIPA, JURGEN HORCH,

ANNETTE BYNOE SAVOURY, BRIAN HENDERSON, CRAIG ALLEN, RUTH
 Case 2:21-cv-10957-DML-DRG ECF No. 1, PageID.2 Filed 04/27/21 Page 2 of 23



WEDEMEYER, KAROLIEN DANIES, RUSSELL COLEGROVE, MANU KOTHARI,

AMANDA DAVIS, PETER RATHJEN, WAYNE PATEMAN, KOHLER STEFANIE,

JASWANT THACKER, OLAF WILKES, ANDREW BESSETTE, ADAM LIGHT, JEROME

BARBIER, JAMIE DENNIS, JEROME BOL, KRISTIEN DE GEYTER, SIJIN SOMERS,

SUSAN HACK, PAUL DOUGLAS, FANNIE MOODY, ANANYA KHALSA, KRISHNA

SRINIVASAN, MUSTAFA SENGUPTA, and MAI YAMAGUCHI for Copyright Infringement,

Common Law Trademark Infringement and Unfair Competition and Violation of the Michigan

Consumer Protection Act.

                                           Introduction

       1.       This matter arises under the United States Copyright Act of 1976, as amended, 17

U.S.C. §§ 101 et seq. (the “Copyright Act”), common law Trademark rights, and Unfair

Competition.


       2.       Defendants are persistent online infringers of Plaintiffs’ Copyrights and

Trademarks. Indeed, using the identities as set forth in Exhibit A, Defendants have used the

platform Etsy to illegally distribute each of the Copyrighted works and Common Law Marks set

forth on Exhibit A and B.

       3.       Plaintiff Tink is the registered owner of the Copyrights set forth in Exhibit A as

well as the Common law Trademarks set forth in Exhibit B.

                                     Jurisdiction and Venue

       4.       This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1331 (federal question); and 28 U.S.C. § 1338 (patents, copyrights, trademarks and unfair

competition).
  Case 2:21-cv-10957-DML-DRG ECF No. 1, PageID.3 Filed 04/27/21 Page 3 of 23




           5.     This Court has personal jurisdiction over Defendants because a substantial part of

 the events or missions giving rise to the claims herein occurred in this judicial district.

 Furthermore, this Court has personal jurisdiction over Defendant’s according to MCL 600.705 in

 that their actions directly caused consequences to occur in this district.

           6.     This Court has supplemental jurisdiction over Plaintiffs’ state law claims pursuant

 to 28 U.S.C. § 1367, because they involve the same parties, they arise from the same operative

facts common to the causes of action arising under the federal claims, and because the exercise of

pendant jurisdiction serves the interests of judicial economy, convenience and fairness to the

parties.

           7.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and (c), because:

 (i) a substantial part of the events or omissions giving rise to the claims occurred in this District;

 and, (ii) many of the Defendants reside in a country not the United States.

                                                    Parties

           8.     Plaintiff, Retail Simply, LLC (d/b/a) InGENIUS is a Michigan limited liability

 company organized and existing under the laws of the state of Michigan and has with its

 principal place of business in 5546 Beauchamp, West Bloomfield MI 48322 in Oakland County.

           9.     Michelle Tink is an individual resident in the state of Michigan.

           10.    Plaintiff only knows Defendants by his/her Etsy stores and the names and

 addresses of the purported store owners provided in DMCA counter notices.

           11.    Upon information and belief, the majority of the names and contact information

 provided to the Plaintiff were made up and the true identities of those Defendants are currently

 unknown.

           12.    The names and addresses given to Defendant in DMCA counter notices are;

                 A.   KOEN DEWITTE is purportedly a citizen of Belgium and has a physical
Case 2:21-cv-10957-DML-DRG ECF No. 1, PageID.4 Filed 04/27/21 Page 4 of 23



              address of 92 Bovekerkestraat Koekelare, 8680;

         B.   MARIE VILCEUS is purportedly a citizen of the United States and has a

              physical address of 2677 Links Overlook Drive Dacula, Georgia, 30019;

         C.   LLOYD MSIPA is purportedly a citizen of the United Kingdom and has a

              physical address of 72 Dovehouse Mead, Barking, IG11 7EB;

         D.   JURGEN HORCH is purportedly a citizen of Germany and has a physical

              address of Kirchgasse 11 Obersontheim, 74423

         E.   ANNETTE BYNOE SAVOURY is purportedly a citizen of Canada and has

              a physical address at 109 St NW NW 2511 Edmonton Alberta, T6J5C8;

         F.   BRIAN HENDERSON is purportedly a citizen of Canada and has a physical

              address of 686 GREEN STPORT ELGIN Ontario, N0H 2C0;

         G.   CRAIG ALLEN is purportedly a citizen of Australia and has a physical

              address of 77 Mannum Rd Murray Bridge, South Australia, 5253;

         H.   RUTH WEDEMEYER is purportedly a citizen of the United States and has a

              physical address of 379 Lakeview Blvd, Biloxi, Mississippi, 39531;

         I.   KAROLIEN DANIES is purportedly a citizen of Hong Kong and has a

              physical address of 36 Sloeveldstraat Hoeilaart, 1560;

         J.   RUSSELL COLEGROVE is purportedly a citizen of the United States and

              has a physical address of 15424 Orleans Dr., Biloxi Mississippi, 39532;

         K.   MANU KOTHARI is purportedly a citizen of Canada and has a physical

              address of 2955 Radisson Ave, Windsor Ontario, N9E 4N5;

         L.   AMANDA DAVIS is purportedly a citizen of the United States and has a

              physical address of 4875 Seldon Way, Smyrna Georgia 30080-9265;

         M.   PETER RATHJEN is purportedly a citizen of Germany and has a physical
Case 2:21-cv-10957-DML-DRG ECF No. 1, PageID.5 Filed 04/27/21 Page 5 of 23



              address of 5 Warteburgweg Heiligenhafen;

         N.   WAYNE PATEMAN is purportedly a citizen of the United Kingdom and has

              a physical address of 11 Princes Close Runcorn, WA7 2JT;

         O.   KOHLER STEFANIE is purportedly a citizen of Germany and has a physical

              address of 33 Häsener Weg, Zehdenick, 16792;

         P.   JASWANT THACKER is purportedly a citizen of India and has a physical

              address of LSC, Mayur Vihar Phase 1 Extension, New Delhi 110091;

         Q.   OLAF WILKES is purportedly a citizen of Germany and has a physical

              address of 35 Am Schlossberg, Bad Hoenningen 53557;

         R.   ANDREW BESSETTE is purportedly a citizen of the United States and has a

              physical address of 81 Northgate, Burlington, Vermont 5408;

         S.   ADAM LIGHT is purportedly a citizen of Australia and has a physical

              address of 8 Woodbury Rd, St Ives, New South Wales 2075;

         T.   JEROME BARBIER is purportedly a citizen of Belgium and has a physical

              address of 13 Place Jean Ransy, Courcelles 6180;

         U.   JAMIE DENNIS is purportedly a citizen of the United States and has a

              physical address of 3841 Forest Trail Dr., Sevierville Tennessee, 37876;

         V.   JEROME BOL is purportedly a citizen of Belgium and has a physical

              address of 32 Rue des Resistants, Estaimpuis 7730;

         W.   KRISTIEN DE GEYTER is purportedly a citizen of Belgium and has a

              physical address of 80 Krapstraat, Buggenhout 9255;

         X.   SIJIN SOMERS is purportedly a citizen of Belgium and has a physical

              address of 86 Lindenstraat, Antwerp 2070;

         Y.   SUSAN HACK is purportedly a citizen of the United Kingdom and has a
 Case 2:21-cv-10957-DML-DRG ECF No. 1, PageID.6 Filed 04/27/21 Page 6 of 23



                   physical address of 28 Middlemoor Road, Camberley GU16 8BU;

             Z.    PAUL DOUGLAS is purportedly a citizen of the United Kingdom and has a

                   physical address of 31 Festival Road, Ellesmere Port CH65 8HS;

             AA. FANNIE MOODY is purportedly a citizen of the United States and has a

                   physical address of 8505 Milford Ave, Silver Spring Maryland 20910;

             BB. ANANYA KHALSA is purportedly a citizen of India and has a physical

                   address of 51, Bishnu Apartments, NaliniGunj, Jammu 383134;

             CC. KRISHNA SRINIVASAN is purportedly a citizen of India and has a

                   physical address of 35, Pirzada Apartments, Model Town, Nagpur 287586:

             DD. MUSTAFA SENGUPTA is purportedly a citizen of India and has a physical

                   address of 56, Gowri Society, Heer Nagar, Noida 256415;

             EE. MAI YAMAGUCHI is purportedly a citizen of Japan and has a physical

                   address of 234 Oto Iwatsuki Ward Saitama.


                                         Factual Background

             A) Plaintiff Tink is an established artist who makes a living creating original designs
                for retail products operating under the entityPlaintiff Retail Simply

       13.    Michelle Tink started her career as an online retail consultant, helping new

startups get their products on Amazon, Walmart, Costco, and other major retailers.

       14.    After teaching herself to use design programs such as Adobe Photoshop and

Illustrator, Plaintiff Tink began creating her own designs under the brand name “InGENIUS.”

See Exhibit A and Exhibit B.

       15.    Up until the beginning of the Covid pandemic of early 2020, Plaintiff mainly sold

her products through the “Merch by Amazon” program which allows artists to upload their own

designs on products which Amazon then manufactures and distributes to the customers.
 Case 2:21-cv-10957-DML-DRG ECF No. 1, PageID.7 Filed 04/27/21 Page 7 of 23




       16.     Plaintiff Tink’s designs were and continue to be widely popular, which placed her

in the top 10% of sellers in the “Merch by Amazon” program.

       17.     Plaintiffs now have over 160,000 products on Amazon platforms in 6 different

countries.

       18.     The Covid pandemic caused many supply-chain disruptions in Amazon's “Merch

by Amazon” program, so Plaintiff decided to focus more on her Etsy stores.

       19.     Etsy is a widely popular e-commerce website focused on handmade or vintage

items and craft supplies.

       20.     Plaintiff quickly learned that many of her unique and original designs were being

sold without her permission.

       21.     Despite filing on average 30 DMCA takedowns a day, there was no stop to

Defendants’ infringement as they either submitted fraudulent counter notices or simply opened a

new Etsy store after theirs was taken down. (See Exhibit C displaying Plaintiffs efforts in

reporting and tracking copyright violations by Etsy stores)

       22.     Each time one of Plaintiff's new designs became popular, rapid infringement

followed. (See Exhibit D displaying Etsy search results of countless stores appropriating

Plaintiff’s copyrighted “World Peace Tree” design).

       23.     Plaintiffs’ livelihood is in jeopardy due to the chronic infringement that is

depriving her of new sales;

              B) Defendant’s Sell Products on Etsy displaying Plaintiff’s original and
                 copyrighted designs as well as “PNG Bundles” that include Plaintiff’s original
                 and copyrighted designs and Trademarks;

       24.     “PNG Bundles” are “products” that many Etsy stores sell that include numerous

               designs of a specific genre. Many, if not all, of the included designs in these
Case 2:21-cv-10957-DML-DRG ECF No. 1, PageID.8 Filed 04/27/21 Page 8 of 23



           bundles are copyrighted works of other artists.

    25.    PNG Bundles are especially harmful to Plaintiffs, and copyright holders in

           general, because the purchasers of these bundles believe they have a right to use

           the designs on their own products, and therefore, exponentially increase the

           infringement of the sold design.

    26.    Specifically, the Defendants infringements and Trademark appropriations include;

          A.   Defendant KOEN DEWITTE operates the Etsy store “BigStepLife” which

               sells PNG bundles that include many of Plaintiff’s copyrighted designs and

               Trademarks including “White Cancer Stars,” “White Pisces Hollow,” and

               “Stay Trippy Van Distressed”. Plaintiff Tink submitted a DMCA takedown

               request for these designs on March 11th and March 12th of 2021, and

               Defendant responded with a fraudulent counter notice on March 13th and

               16th respectively. Defendant continues to sell Plaintiff’s original designs and

               Trademarks. (See exhibit E)

          B.   Defendant MARIE VILCEUS operates the Etsy store “DaculaHomie” which

               sells PNG bundles that include many of Plaintiff’s copyrighted designs and

               Trademarks including “Red Mushroom Peace”, “Green Christmas Tree with

               Words”, “Love Peace Circle Different Colors,” “Stay Trippy Van

               Distressed” and “Psychedlic Research Head Circle”. Plaintiff Tink submitted

               a DMCA takedown request for these designs on March 25, 2021, and

               Defendant responded with a fraudulent counter notice on March 26th.

               Defendant continues to sell Plaintiff’s original designs and Trademarks. (See

               Exhibit F)

          C.   Defendant LLOYD MSIPA operates the Etsy store “DesignDigitalShopArt”
Case 2:21-cv-10957-DML-DRG ECF No. 1, PageID.9 Filed 04/27/21 Page 9 of 23



              which sells PNG bundles that include many of Plaintiff’s copyrighted

              designs and Trademarks including “White Virgo Stars,” “Sunflowers Bunch

              Blue Background.” “World Peace Tree,” “Sunflower Peace,” “Rainbow

              Pisces Circle,” “Pink Pisces Stars,” “Sunflower & Rainbow Peace”, and “I

              Teach the Cutest Bunnies in the Patch.” Plaintiff Tink submitted a DMCA

              takedown request for these designs on March 12, and March 23, 2021, and

              Defendant responded with a fraudulent counter notice on March 18th and

              March 25th. Defendant continues to sell Plaintiff’s original designs and

              Trademarks. (See Exhibit G)

         D.   Defendant JURGEN HORCH operates the Etsy store “Digitalki” which sells

              PNG bundles that include many of the Plaintiff’s copyrighted designs and

              Trademarks including “Pineapple & Pizza Screw the Haters,” “Killer

              Snowman,” and “Merry Christmas Red Truck and Tree.” Plaintiff Tink

              submitted a DMCA takedown request for these designs on March 5th, 2021,

              and Defendant responded with a fraudulent counter notice on March 5th. As

              of the date of this Complaint, Defendant continues to sell Plaintiff’s original

              designs and Trademarks. (See Exhibit H)

         E.   Defendant ANNETTE BYNOE SAVOURY operates the Etsy store

              “FlowerShop8888” which sells PNG bundles that include many of the

              Plaintiff’s copyrighted designs and Trademarks including “Four Seasons

              Peace Sign.” Plaintiff Tink submitted a DMCA takedown request for these

              designs on March 12, 2021, and Defendant responded with a fraudulent

              counter notice on March 14th. As of the date of this Complaint, Defendant

              continues to sell Plaintiff’s copyrighted designs and Trademarks. (See
Case 2:21-cv-10957-DML-DRG ECF No. 1, PageID.10 Filed 04/27/21 Page 10 of 23



               Exhibit I)

          F.   Defendant BRIAN HENDERSON operates the Etsy store

               “funwithhandshop” which sells Tshirts that include many of the Plaintiff’s

               copyrighted designs and Trademarks including “World Peace Tree” and

               “Red Hearts Peace Sign.” Plaintiff Tink submitted a DMCA takedown

               request for these designs on April 17 and April 18, 2021, and Defendant

               responded with a fraudulent counter notices on April 20th. As of the date of

               this Complaint, Defendant’s infringing products have been temporarily

               removed by Etsy pending this action.

          G.   Defendant CRAIG ALLEN operates the Etsy store “HappyFashionstyle”

               which sells PNG bundles that include the Plaintiffs copyrighted designs and

               Trademarks including “White Leo Stars”. Plaintiff Tink submitted a DMCA

               takedown request for these designs on March 12, 2021, and Defendant

               responded with a fraudulent counter notice on March 16th. As of the date of

               this Complaint, Defendant continues to sell Plaintiff’s copyrighted designs

               and Trademarks. (See Exhibit J)

          H.   Defendant RUTH WEDEMEYER operates the Etsy store

               “HeatherCardinalColor” which sells PNG bundles that include many of the

               Plaintiff's copyrighted designs and Trademarks including “Sagittarius

               Rainbow,” “Peace Pink & Purple,” “Sunflower Peace,” “Sunflower &

               Rainbow Peace,” “Rainbow Sprinkled,” “Smores S'mores Marshmallow

               Camping Roasting Bonfire Group Hug,” “American Flag Pig,” “White

               Tarantula,” and “90's Rap Was Better.” Plaintiff Tink submitted a DMCA

               takedown request for these designs on February 22, March 10, March 27,
Case 2:21-cv-10957-DML-DRG ECF No. 1, PageID.11 Filed 04/27/21 Page 11 of 23



               March 29, and April 13, 2021, and Defendant responded with a fraudulent

               counter notice on February 24, March 12, March 30, March 31, and April 15,

               respectively. As of the date of this Complaint, Defendant continues to sell

               Plaintiff’s copyrighted designs and Trademarks. (See Exhibit K).

          I.   Defendant KAROLIEN DANIES operates the Etsy store “JoinTheHappy”

               which sells PNG bundles that include the Plaintiffs copyrighted designs and

               Trademarks including “White Aries Stars,” and “White Taurus Hollow.”

               Plaintiff Tink submitted a DMCA takedown request for these designs on

               March 5, 2021, and Defendant responded with a fraudulent counter notice on

               March 10th. As of the date of this Complaint, Defendant continues to sell

               Plaintiff’s copyrighted designs and Trademarks. (See Exhibit L)

          J.   Defendant RUSSELL COLEGROVE operates the Etsy store

               “MangoAndLemon” which sells PNG bundles that include the Plaintiff’s

               copyrighted designs and Trademarks including “Yellow Sunflower Peace.”

               Plaintiff Tink submitted a DMCA takedown request for these designs on

               March 29, 2021, and Defendant responded with a fraudulent counter notice

               on April 1st. As of the date of this Complaint, Defendant continues to sell

               Plaintiff’s copyrighted designs and Trademarks. (See Exhibit M)

          K.   Defendant SUSAN HACK operates the Etsy store “PresentIsAGift” which

               sells PNG bundles that include many of the Plaintiff's copyrighted designs

               and Trademarks including “Cats Van Peace,” “Stay Trippy Van NOT

               Distressed,” “White Pisces Circle Solid,” “Sunflower Peace,” “Dragonfly,”

               “Leo Circle Hollow,” “Leo Circle Solid,” “Red Capricorn Stars,” “Teaching

               My Favorite Peeps,” “Butterfly Tree,” “Stroke Awareness Tree,” “Grandma
Case 2:21-cv-10957-DML-DRG ECF No. 1, PageID.12 Filed 04/27/21 Page 12 of 23



               Bunny,” “Skull Sunflower Sideways,” “Peeps Marshmallow Peace,” “Peace

               Love Bunny,” “Peace Maroon & Blue,” “Cream Flowers,” “Earth Day

               Spelled Out,” “Save the Bees,” and “Taurus Hollow Circle.” Plaintiff Tink

               submitted a DMCA takedown request for these designs on March 10, March

               12, March 17, and March 27, 2021, and Defendant responded with a

               fraudulent counter notice on March 12, March 17, Match 19th and March 27,

               2021, respectively. As of the date of this Complaint, Defendant continues to

               sell Plaintiff’s copyrighted designs and Trademarks. (See Exhibit N)

          L.   Defendant SIJIN SOMERS operates the Etsy store “PurpleCloundS” which

               sells PNG bundles that include many of the Plaintiff's copyrighted designs

               and Trademarks including “White Aries Stars.” Plaintiff Tink submitted a

               DMCA takedown request for these designs on March 5, 2021, and Defendant

               responded with a fraudulent counter notice on March 5th. As of the date of

               this Complaint, Defendant continues to sell Plaintiff’s copyrighted designs

               and Trademarks. (See Exhibit O)

          M.   Defendant PAUL DOUGLAS operates the Etsy store “QuickShopDaily”

               which sells PNG bundles that include many of the Plaintiff's copyrighted

               designs and Trademarks including “Sunflower Peace.” Plaintiff Tink

               submitted a DMCA takedown request for these designs on March 11, 2021,

               and Defendant responded with a fraudulent counter notice on March 13th. As

               of the date of this Complaint, Defendant continues to sell Plaintiff’s

               copyrighted designs and Trademarks. (See Exhibit P)

          N.   Defendant JAMIE DENNIS operates the Etsy store “QuinnaShop” which

               sells PNG bundles that include many of the Plaintiff's copyrighted designs
Case 2:21-cv-10957-DML-DRG ECF No. 1, PageID.13 Filed 04/27/21 Page 13 of 23



               and Trademarks including “Red Truck Christmas Tree,” “Dragonfly,”

               “Dragonfly 2,” “Sunflower & Rainbow Peace,” and “Bright Colors Peace.”

               Plaintiff Tink submitted a DMCA takedown request for these designs on

               March 5, 2021, and Defendant responded with a fraudulent counter notice on

               March 5th. As of the date of this Complaint, Defendant continues to sell

               Plaintiff’s copyrighted designs and Trademarks. (See Exhibit Q).

          O.   Defendant JEROME BOL operates the Etsy store “SparklingStarsShop”

               which sells PNG bundles that include many of the Plaintiff's copyrighted

               designs and Trademarks including “Cats Van,” “Butterfly Peace Sign,” and

               “Stay Trippy Van Distressed.” Plaintiff Tink submitted a DMCA takedown

               request for these designs on February 15, 2021, and Defendant responded

               with a fraudulent counter notice on February 17th. As of the date of this

               Complaint, Defendant continues to sell Plaintiff’s copyrighted designs and

               Trademarks. (See Exhibit R)

          P.   Defendant WAYNE PATEMAN operates the Etsy store “WayWayFunny”

               which sells PNG bundles that include many of the Plaintiff's copyrighted

               designs and Trademarks including “Blow Me Harmonica.” Plaintiff Tink

               submitted a DMCA takedown request for these designs on April 13, 2021,

               and Defendant responded with a fraudulent counter notice on April 15th. As

               of the date of this Complaint, Defendant’s infringing products have been

               temporarily removed by Etsy pending this action.

          Q.   Defendant MANU KOTHARI operates the Etsy store “WhiteBearFindsFish”

               which sells PNG bundles that include many of the Plaintiff's copyrighted

               designs and Trademarks including “Peace Love Tribal,” “Easter Gnomes,”
Case 2:21-cv-10957-DML-DRG ECF No. 1, PageID.14 Filed 04/27/21 Page 14 of 23



               “Pink Flamingos Heart,” and “Red Aries Stars.” Plaintiff Tink submitted a

               DMCA takedown request for these designs on April 13, 2021, and Defendant

               responded with a fraudulent counter notice on April 14th. As of the date of

               this Complaint, Defendant’s infringing products have been temporarily

               removed by Etsy pending this action.

          R.   Defendant KRISTIEN DE GEYTER operates the Etsy store

               “YouthStoneFinds” which sells PNG bundles that include many of the

               Plaintiff's copyrighted designs and Trademarks including “White Aries

               Stars,” “Cool Cat Sunglasses Peace,” and “Teaching My Favorite Peeps.”

               Plaintiff Tink submitted a DMCA takedown request for these designs on

               March 5, 2021, and Defendant responded with a fraudulent counter notice on

               March 5th. As of the date of this Complaint, Defendant continues to sell

               Plaintiff’s original designs and Trademarks. (See Exhibit S)

          S.   Defendant AMANDA DAVIS operates the Etsy store “DavisCorp” which

               sells PNG bundles that include many of the Plaintiff's copyrighted designs

               and Trademarks including “Bunny in the Pocket,” “Dabbing Leprechaun,”

               and “Marijuana Plant Based.” Plaintiff Tink submitted a DMCA takedown

               request for these designs on April 13, 2021, and Defendant responded with a

               fraudulent counter notice on April 15th. As of the date of this Complaint,

               Defendant’s infringing products have been temporarily removed by Etsy

               pending this action.

          T.   Defendant PETER RATHJEN operates the Etsy store “LoveFantacySign”

               which sells PNG bundles that include many of the Plaintiff's copyrighted

               designs and Trademarks including “Smores S'mores Marshmallow Camping
Case 2:21-cv-10957-DML-DRG ECF No. 1, PageID.15 Filed 04/27/21 Page 15 of 23



               Roasting Bonfire Group Hug.” Plaintiff Tink submitted a DMCA takedown

               request for these designs on April 18, 2021, and Defendant responded with a

               fraudulent counter notice on April 20th. As of the date of this Complaint,

               Defendant’s infringing products have been temporarily removed by Etsy

               pending this action.

          U.   Defendant KOHLER STEFANIE operates the Etsy store “DenMarkArtDE”

               which sells PNG bundles that include many of the Plaintiff's copyrighted

               designs and Trademarks including “Hippie Cat Van.” Plaintiff Tink

               submitted a DMCA takedown request for these designs on April 18, 2021,

               and Defendant responded with a fraudulent counter notice on April 19th. As

               of the date of this Complaint, Defendant’s infringing products have been

               temporarily removed by Etsy pending this action.

          V.   Defendant JASWANT THACKER operates the Etsy store “JaswantThacker”

               which sells Tshirts that include Plaintiff's copyrighted design “World Peace

               Tree.” Plaintiff Tink submitted a DMCA takedown request for these designs

               on April 17, 2021, and Defendant responded with a fraudulent counter notice

               on April 20th. As of the date of this Complaint, Defendant’s infringing

               products have been temporarily removed by Etsy pending this action.

          W.   Defendant OLAF WILKES operates the Etsy store “OlafDesignsShop”

               which sells PNG bundles that include many of the Plaintiff's copyrighted

               designs and Trademarks including “Leopard Bunnies.” Plaintiff Tink

               submitted a DMCA takedown request for these designs on April 17, 2021,

               and Defendant responded with a fraudulent counter notice on April 20th. As

               of the date of this Complaint, Defendant’s infringing products have been
Case 2:21-cv-10957-DML-DRG ECF No. 1, PageID.16 Filed 04/27/21 Page 16 of 23



               temporarily removed by Etsy pending this action.

          X.   Defendant ANDREW BESSETTE operates the Etsy store “TheNailaStore”

               which sells PNG bundles that include many of the Plaintiff's copyrighted

               designs and Trademarks including “World Peace Tree,” “Four Seasons

               Peace,” and “Hippie Cat Van.” Plaintiff Tink submitted a DMCA takedown

               request for these designs on April 17, 2021, and Defendant responded with a

               fraudulent counter notice on April 20th. As of the date of this Complaint,

               Defendant’s infringing products have been temporarily removed by Etsy

               pending this action.

          Y.   Defendant ADAM LIGHT operates the Etsy store “RyaShopDesign” which

               sells PNG bundles that include many of the Plaintiff's copyrighted designs

               and Trademarks including “Sunflower Peace Sign.” Plaintiff Tink submitted

               a DMCA takedown request for these designs on April 18, 2021, and

               Defendant responded with a fraudulent counter notice on April 20th. As of

               the date of this Complaint, Defendant’s infringing products have been

               temporarily removed by Etsy pending this action.

          Z.   Defendant JEROME BARBIER operates the Etsy store “CookooTreeBird”

               which sells Tshirts that include Plaintiff's copyrighted design “World Peace

               Tree.” Plaintiff Tink submitted a DMCA takedown request for these designs

               on April 19, 2021, and Defendant responded with a fraudulent counter notice

               on April 20th. As of the date of this Complaint, Defendant’s infringing

               products have been temporarily removed by Etsy pending this action.

          AA. Defendant FANNIE MOODY operates the Etsy store “Eldapas” which sells

               PNG bundles that include many of the Plaintiff's copyrighted designs and
Case 2:21-cv-10957-DML-DRG ECF No. 1, PageID.17 Filed 04/27/21 Page 17 of 23



               Trademarks including “Cat Van” & “Stay Trippy Distressed.” Plaintiff Tink

               submitted a DMCA takedown request for these designs on April 1, 2021, and

               Defendant responded with a fraudulent counter notice on April 8th. As of the

               date of this Complaint, Defendant continues to sell Plaintiff’s original

               designs and Trademarks. (See Exhibit T)

          BB. Defendant ANANYA KHALSA operates the Etsy store “GreenBeaver8954”

               which sells Tshirts that include Plaintiff's copyrighted design “World Peace

               Tree.” Plaintiff Tink submitted a DMCA takedown request for these designs

               on April 18, 2021, and Defendant responded with a fraudulent counter notice

               on April 23rd. As of the date of this Complaint, Defendant’s infringing

               products have been temporarily removed by Etsy pending this action.

          CC. Defendant KRISHNA SRINIVASAN operates the Etsy store

               “GrayFox7805” which sells Tshirts that include Plaintiff's copyrighted

               design “World Peace Tree.” Plaintiff Tink submitted a DMCA takedown

               request for these designs on April 17, 2021, and Defendant responded with a

               fraudulent counter notice on April 23rd. As of the date of this Complaint,

               Defendant’s infringing products have been temporarily removed by Etsy

               pending this action.

          DD. Defendant MUSTAFA SENGUPTA operates the Etsy store

               “VioletBeaver1509” which sells Tshirts that include Plaintiff's copyrighted

               design “World Peace Tree.” Plaintiff Tink submitted a DMCA takedown

               request for these designs on April 17, 2021, and Defendant responded with a

               fraudulent counter notice on April 23rd. As of the date of this Complaint,

               Defendant’s infringing products have been temporarily removed by Etsy
Case 2:21-cv-10957-DML-DRG ECF No. 1, PageID.18 Filed 04/27/21 Page 18 of 23



                    pending this action.

               EE. Defendant MAI YAMAGUCHI operates the Etsy store “YamaguchiJapan”

                    which sells PNG bundles that include many of the Plaintiff's copyrighted

                    designs and Trademarks including “Four Seasons Peace.” Plaintiff Tink

                    submitted a DMCA takedown request for these designs on April 17, 2021,

                    and Defendant responded with a fraudulent counter notice on April 20th. As

                    of the date of this Complaint, Defendant’s infringing products have been

                    temporarily removed by Etsy pending this action.

        27.     Defendants’ use of Plaintiffs’ common law Trademarks unnecessarily confuse

                customers and damage Plaintiffs.

        28.     Defendants’ sale of “PNG Bundles,” which are falsely advertised as original lead

                to ever more infringement when purchasers of these bundles further use the

                designs.

        29.     Defendants know or should know that they are using Copyrights and Trademarks

                not their own and that the sale of the “PNG Bundles” will result in further

                infringement.

        30.     Defendants have and continue to gain financially from their infringement.

        31.     Plaintiff has suffered sizable monetary damages due to Defendants actions and

                will continue to do so until Defendants are permanently enjoined.

                                              Miscellaneous

        32.     All conditions precedent to bringing this action have occurred or been waived.

        33.     Plaintiff has retained counsel and is obligated to pay said counsel a reasonable fee

for its services.
Case 2:21-cv-10957-DML-DRG ECF No. 1, PageID.19 Filed 04/27/21 Page 19 of 23



                                              COUNT I
                                       COPYRIGHT INFRINGEMENT

       34.       The allegations contained in paragraphs 1-33 are hereby re-alleged as if fully set

forth herein.

       35.       Plaintiff is the owner of the Copyrights-in-Suit, as outlined in Exhibit A, each of

which covers an original work of authorship.

       36.       Defendants are selling products of “PNG BUNDLES” which contain the

copyrighted works outlined in Exhibit B.

       37.       Plaintiff did not authorize, permit or consent to Defendant’s distribution or

reproduction of its works.

       38.       As a result of the foregoing, Defendant violated Plaintiff’s exclusive right to:

                A.    Reproduce the works in copies, in violation of 17 U.S.C. §§ 106(1) and 501;

                B.    Redistribute copies of the works to the public by sale or other transfer of

                      ownership, or by rental, lease or lending, in violation of 17 U.S.C. §§ 106(3)

                      and 501; and

                C.    Display the copyrighted works, in violation of 17 U.S.C. §§ 106(5) and 501,

                      by showing individual images of the works non sequentially and transmitting

                      said display of the works by means of a device or process to members of the

                      public capable of receiving the display (as set forth in 17 U.S.C. § 101’s

                      definition of “publically” display).

       39.       Defendant’s infringements were committed “willfully” within the meaning of 17

                 U.S.C. § 504(c)(2).

       40.       Plaintiffs have suffered damages due to these infringements and will continue to

                 do so until Defendants are permanently enjoined.
Case 2:21-cv-10957-DML-DRG ECF No. 1, PageID.20 Filed 04/27/21 Page 20 of 23



                                  COUNT II
                     COMMON LAW TRADEMARK INFRINGEMENT
       41.      The allegations contained in paragraphs 1-33 are hereby re-alleged as if fully set

forth herein.

       42.      Plaintiffs have common law Trademark rights in the original inGENIUS designs

                set forth in Exhibit B.

       43.      Plaintiffs created each design from scratch and has continually used them in

                commerce for years.

       44.      Defendants are selling products and “PNG Bundles” containing Plaintiffs

                common law Trademarks.

       45.      Defendants use of Plaintiffs Trademarks are unauthorized and willful.

       46.      Plaintiffs have been damaged significantly by Defendants unauthorized use of

                Plaintiffs Trademarks and will continue to do so until Defendants are permanently

                enjoined.

                            COUNT II
                  VIOLATION OF THE LANHAM ACT
 FOR FEDERAL UNFAIR COMPETITION AND FALSE DESIGNATION OF ORIGIN
                      UNDER 15 U.S.C. § 1125(a)
       47.      The allegations contained in paragraphs 1-33 are hereby re-alleged as if fully set

forth herein.

       48.      As its third ground for relief, Plaintiff alleges federal unfair competition under

Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

       49.      The actions of Defendants as alleged herein constitute intentional, willful,

knowing and deliberate unfair competition.

       50.      As a direct and proximate result of Defendants’ unfair competition, Plaintiffs

have suffered and will continue to suffer irreparable loss of income, profits and goodwill and
 Case 2:21-cv-10957-DML-DRG ECF No. 1, PageID.21 Filed 04/27/21 Page 21 of 23



 Defendants have and will continue to unfairly acquire income, profits and goodwill.

        51.      Defendants’ acts of unfair competition will cause further irreparable injury to

 Plaintiff if Defendants are not restrained by this Court from further violation of Plaintiffs’ rights.

 Plaintiff has no adequate remedy at law.

                                COUNT III
           VIOLATION OF THE MICHIGAN CONSUMER PROTECTION ACT
                             UNDER MCL 445.903
        52.      The allegations contained in paragraphs 1-33 are hereby re-alleged as if fully set

 forth herein.

        53.      Defendants’ unauthorized use of Plaintiffs’ Marks and Copyrights cause a

 probability of confusion or misunderstanding as to the source, sponsorship, approval, or

 certification of goods or services in violation of MCL 445.903)1)(a).

        54.      As a result of Defendants’ actions, Plaintiffs have suffered substantial damages.


WHEREFORE, Plaintiff respectfully requests that the Court:

        (A)      Permanently enjoin Defendant and all other persons who are in active concert or

 participation with Defendant from continuing to infringe Plaintiff’s copyrighted works and

 Trademarks;

        (B)      Order that Defendants delete and permanently remove the digital media files

 relating to Plaintiff’s works from each of the computers under Defendant’s possession, custody

 or control;

        (C)      Order that Defendants delete and permanently remove the infringing copies of the

 works Defendant has on computers under Defendants’ possession, custody or control;

        (D)      Award Plaintiffs statutory damages in the amount of $150,000 per infringed Work

 pursuant to 17 U.S.C. § 504-(a) and (c);
Case 2:21-cv-10957-DML-DRG ECF No. 1, PageID.22 Filed 04/27/21 Page 22 of 23



      (E)    Award Plaintiffs its reasonable attorneys’ fees and costs pursuant to 17 U.S.C. §

505; and

      (F)    Grant Plaintiff any other and further relief this Court deems just and proper.

                                  DEMAND FOR A JURY TRIAL

      Plaintiff hereby demands a trial by jury on all issues so triable.

                                                            Respectfully submitted,



                                             By:
                                                        MATTHEW KERRY (P81793)
                                                        KERRY LAW, PLLC
                                                        214 S Main St. Suite 200
                                                        Ann Arbor, MI 48104
                                                        Telephone: (734) 263-1193
                                                        Facsimile: (734) 661-0765
                                                        Email: matt@kerrylawpllc.com
Case 2:21-cv-10957-DML-DRG ECF No. 1, PageID.23 Filed 04/27/21 Page 23 of 23



                              CERTIFICATE OF COMPLIANCE

       Pursuant to MI R USDCTED LR 5.1(a) I hereby certify that the PLAINTIFF’S

COMPLAINT has been prepared using one of the font and point selections approved by the

Court in MI R USDCTED LR 5.1(a)(3). This document was prepared using Times New

Roman (12 pt.).


                                          By:
                                                Matthew Kerry
